Citation Nr: 1220254	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The appellant served with the Army National Guard from January 1970 to May 1977 and from June 1989 to July 2009.  His service included a period of active duty for training (ACDUTRA) from February 9 to June 20, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in May 2011, at which time the matters were remanded for, among other things, the appellant to be afforded a VA audiological examination in connection with his service connection claims.  That development having been completed, the case is once again before the Board.  

The Board notes that after the case was returned to the Board, additional lay evidence consisting of September 2011 statements from the appellant's wife and fellow service member was received.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence that has not been previously considered by the AOJ).  However, in light of the Board's favorable determination below regarding the appellant's claims of service connection, the Board finds it unnecessary to remand these matters for initial consideration of the additional evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  The appellant has bilateral hearing loss that is likely attributable to noise exposure in service.

2.  The appellant suffers from tinnitus that is likely related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The appellant has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The appellant has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the instant case, the appellant contends that his current bilateral hearing loss is related to the noise exposure he experienced in service.  At the outset, the Board notes that evidence of record demonstrates that the appellant has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Audiometric testing conducted as part of a June 2011 VA examination revealed that the appellant's pure tone auditory thresholds were as follows.  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
60
65
LEFT
30
30
30
60
65

Further, the Board does not question that the appellant was exposed to acoustic trauma in service during weapons and artillery training.  Indeed, the VA examiner indicated that acoustic trauma could be conceded based on the fact that the appellant participated in annual weapons training.  Thus, the question is one of nexus.  

As to the issue of nexus, the Board notes that the appellant's service records show that he underwent audiometric testing several times during his tenure with the Army National Guard.  Increased thresholds showing diminished hearing acuity were noted as early as June 1989, and subsequent test results show that he had loss of hearing that met the definition of impaired hearing in both ears.  38 C.F.R. § 3.385.  (The June 1989 audiogram indicated an auditory threshold of 40 decibels at 3000 hertz for the left ear, thus meeting the definition of hearing loss for VA purposes.)  Curiously, even though testing showed decreased acuity in 1993, 1995 and 2000, the appellant indicated on accompanying reports of medical history completed in conjunction with those audiometric tests that he had had no hearing loss.  

As noted in the introduction, the appellant's claim of service connection for hearing loss was remanded by the Board in May 2011 for the appellant to be scheduled for a VA audiological examination, which examination was conducted in June 2011.  As to the likelihood that the appellant's hearing loss was related to noise exposure incurred either during his initial period of ACDUTRA from February to June 1970 or during a qualifying period of National Guard service from 1989 to 2000, the examiner stated that he could not resolve the issue except by mere speculation.  The examiner specifically noted that there was no data concerning the appellant's pure tone thresholds prior to 1989 and stated that without testing data from the 1970s any opinion would be mere speculation.  The examiner acknowledged that the evidence showed a progressive hearing impairment between 1989 and 2000, but stated that the Veteran's current evaluation showed further progression since 1989, which suggested that factors other than military noise exposure were involved.  

The audiologist went on to find that the Veteran's current hearing impairment was consistent with a more than 30-year history of civilian noise exposure, but would also not be unusual to a 20-year career, full-time Army artillery personnel who did not use adequate hearing protection.  The audiologist stated, however, that it was simply not possible to determine if the appellant's hearing loss was due to or aggravated by military noise exposure, was wholly due to civilian noise exposure, or was due to a combination of military and civilian noise exposure.  The examiner noted that there were no known tests or procedures to predict or determine when hearing loss may have occurred and stated that any attempt to determine the contribution of military noise exposure to the Veteran's current hearing loss would be guesswork.

Although the VA audiologist indicated that he could not definitely opine, without resorting to speculation, as to the likelihood that the appellant's hearing loss was caused or aggravated by service, it appears, from a full reading of the audiologist's opinion, that the audiologist at least conceded that some portion of the appellant's current hearing loss could be attributed to acoustic trauma sustained during his military service from 1989 to 2009.  Further, noise exposure has been conceded and the audiograms of record clearly show a declining high frequency hearing loss throughout the appellant's tenure as an Army National Guardsman, which hearing loss was apparently made worse by his exposure to noise during periods of active duty for training and inactive duty training.  Thus, although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  In the instant case, the Board finds that, resolving all reasonable doubt in the appellant's favor, service connection for hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Concerning the Veteran's claim of service connection for tinnitus, the appellant reported a temporary bout of tinnitus secondary to acoustic trauma sustained in the mid-1970s.  He further indicated tinnitus beginning in the early 2000s, coincident with a diagnosis of hypertension.  The VA audiologist opined that it was at least as likely as not that the appellant's current hearing loss was a contributing factor for the appellant's tinnitus, but that it was at least as likely as not the appellant's hypertension was the primary factor.  

The Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed.2006).  Under the particular circumstances presented here, the Board is persuaded that the appellant's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving all reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


